Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed June 1, 2021 has been entered. 
Amendments and arguments presented therein overcome the previous prior art rejection of claims 1-9 and claim objections in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,782,116 to Jasa et al. (“Jasa”).
With respect to claim 11, Jasa discloses in Figs. 1-2 a voltage generating device, comprising: 
a first switch (e.g., M44), having a first terminal configured to receive a first voltage (e.g., B), wherein a control terminal of the first switch (e.g., M44) is configured to receive a second voltage (e.g., A, wherein the higher of B and A is selected as Vsig according to Col. 2 ll. 11-14); and 
a second switch (e.g., M45), having a first terminal configured to receive the second voltage (e.g., A), wherein a control terminal of the second switch (e.g., M45) is configured to receive the first voltage (e.g., A), a second terminal of the second switch and a second terminal of the first switch are coupled to an output node (e.g., Vout via 10), and the output node (e.g., Vout) outputs an output voltage related to at least one of the first voltage (e.g., VDD) and the second voltage (e.g., VPP);
a logic circuit (e.g., M2 and M5-M7 outputting at D); and
a voltage generator (e.g., M0-M1), coupled to a power terminal (e.g., the drain of M5 receives a power supply via M1) of the logic circuit (e.g., M2 and M5-M7 outputting at D in response to EN) of the logic circuit to provide a regulating voltage (e.g., via the feedback action of a latch formed by M0-M1, the voltage a the drain of M5 is .  

Response to Arguments
Applicant's arguments filed June 1, 2021 is moot in view of the new ground(s) of rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is 

Allowable Subject Matter
Claims 1-10 and 15-20 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842